Title: From George Washington to John Jay, 24 April 1779
From: Washington, George
To: Jay, John



Sir
Head Quarters Middle Brook 24th April 1779.

I have received your Excellency’s favors of the 14th 18th and 20th instants with the Resolves inclosed to which they refer. I shall acquaint Major Harnage and Capt. Hawker with the determination of Congress, and shall pay the proper attention to the other Resolves.
I take the liberty to inclose the Copy of a representation of the Captain Lieutenants of Artillery on account of the reduction of their pay. This was laid before the Committee of Arrangement at the White plains in August last, but nothing having been done in the matter, the Gentlemen have lately renewed their application through me. I do not recollect the circumstances that led to this reduction, but the observations made by the Gentlemen appear to have weight, and to be founded upon the usual establishment of the Corps of Artillery in other Services. I have the honor to be with great Respect Your Excellency’s Most obt Servt
Go: Washington